The Court,
(present, the Chief Justice, Burke, J. and Waties, J.)
after a full consideration of the case, were clearly of opinion, that the action of trover would lie against the vendee, as the property still remained in Thomas Stone, the father, as guardian of his children; and no mis*319take or tortious act of the sheriff, could devest innocent third persons of their property, lawfully acquired.
Pringle and Ford.¿ for plaintiff.
Pinckney and Taylor, for defendant.
The postea delivered to the plaintiff.